Citation Nr: 0835986	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an effective date prior to July 10, 2003 
for the grant of service connection for tinnitus. 

3.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
granted service connection for tinnitus and assigned an 
evaluation of 10 percent, effective July 10, 2003, and a 
February 2004 RO decision, which denied a claim for service 
connection for tension headaches, to include as secondary to 
the service-connected history of a head injury, and denied an 
application to reopen a previously denied claim for service 
connection for bilateral hearing loss.  

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board also notes that, at the September 2008 Travel Board 
hearing, the veteran stated that he wished to withdraw his 
claim for an increased rating for residuals of a head injury, 
and his claims for entitlement to service connection for a 
cervical spine condition, a left shoulder condition, a right 
shoulder condition, and a jaw cyst disability.  This 
transcript is accepted as a withdrawal of the veteran's 
substantive appeal for these issues.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues, 
and they are dismissed.

The issue of whether new and material evidence has been 
received sufficient to reopen the veteran's claim of 
entitlement to service connection for hearing loss of the 
right ear is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tension headache disability is shown by 
competent medical evidence to be etiologically related to his 
military service.

2.  In an unappealed January 1997 rating decision, service 
connection was denied for tinnitus.

3.  The veteran filed to reopen his claim of entitlement to 
service connection for tinnitus on July 10, 2003.


CONCLUSIONS OF LAW

1.  Service connection for a headache disability is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.10 (2007).

2.  The criteria for an effective date prior to July 10, 2003 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.87, Diagnostic Code 6260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for headaches, the benefit sought on appeal has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the veteran's claim for entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board notes, however, that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

A VCAA letter dated in September 2003 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The Board acknowledges 
that the enclosures listed on this VCAA letter do not appear 
to have been associated with the claims folder.  However, the 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  In addition, the veteran was notified of 
the regulations for assigning an effective date in the 
December 2005 statement of the case (SOC).  Therefore, to 
remand for further development would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to his claim.  The 
Board acknowledges that the veteran indicated in his July 
2003 claim that he is in receipt of Social Security 
Administration (SSA) benefits for a 1995 neck injury and a 
1992 back injury.  The Board also notes that the veteran 
indicated at the September 2008 hearing that he had received 
VA treatment for headaches within a few months of the 
hearing.  However, as records involving SSA benefits for a 
back or neck injury and records of treatment for headaches 
are irrelevant to the claim for an earlier effective date for 
the grant of service connection for tinnitus, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  The veteran was provided a VA 
examination for compensation purposes for his tinnitus in 
October 2003.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).



1.  Entitlement to service connection for tension headaches, 
to include as secondary to the service-connected history of a 
head injury.

The veteran is seeking entitlement to service connection for 
headaches, to include as secondary to service-connected 
residuals of a head injury.  Specifically, the veteran 
asserts that he began experiencing severe headaches following 
an in-service head injury.  See hearing transcript, September 
2008.  

A review of the veteran's service medical records reflects 
that the veteran reported having frequent or severe headaches 
on his entrance examination report.  The veteran's service 
medical records also document an in-service assault.  
Specifically, the veteran was treated in February 1962 for a 
fracture, compound, left zygoma and maxilla, depressed with 
infraorbital nerve involvement.  In December 1965, the 
veteran was examined and diagnosed with chronic brain 
syndrome, associated with brain trauma, manifested by 
diplopia, irritability and tension, light-headedness, and 
suggestive postural vertigo.  At this examination, the 
veteran reported having headaches almost every day.

In a March 1966 rating decision, the veteran was granted 
service connection for chronic brain syndrome, associated 
with brain trauma, manifested by diplopia, irritability, 
tension, light-headedness, and suggested postural vertigo, 
and assigned a 10 percent rating under Diagnostic Codes 8045 
and 6079.  In this rating decision, the RO did not 
specifically list headaches as a residual associated with the 
veteran's brain trauma.  

Diagnostic Code 8045 currently evaluates brain disease due to 
trauma.  Under this diagnostic code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. 

In a February 2004 rating decision, the RO discontinued the 
veteran's 10 percent evaluation for residuals of a head 
injury, due to assault, with diplopia, chronic brain 
syndrome, postural vertigo, and subjective complaints of 
irritability and tension, effective July 9, 2003.  The RO 
essentially found that, as of July 10, 2003, the 
manifestations of this condition were more appropriately 
evaluated separately.  However, in rating the various 
residuals separately, the RO continued to not identify 
headaches as one of the service-connected residuals.

Therefore, although the disability rating assigned under 
Diagnostic Code 8045 could conceivably have contemplated 
headaches, the Board believes that service connection for 
headaches as a residual of the in-service head injury has 
never been awarded in the past.  Consequently, the Board 
finds that consideration of the issue currently on appeal is 
not prohibited by any past awards of service connection.  As 
to any impact of the decision herein awarding service 
connection for headaches on the veteran's overall disability 
rating, particularly with respect to 38 C.F.R. § 4.14(2007), 
the Board finds that such matters are appropriately 
considered by the RO in the first instance in assigning the 
initial disability rating and effective date of the award.

In any event, with regards to granting service connection for 
headaches, the Board acknowledges that the veteran was noted 
in April 2002 as having symptoms that may be migraine in 
origin.  See Dr. J.E.E., M.D. treatment record, April 2002.  
However, no further findings or diagnoses of migraine 
headaches are noted.  In a July 2003 VA  neurological 
assessment, the veteran reported having headaches for 11 
years and was diagnosed with tension type headaches.  In a 
private treatment record from April 2005, the same private 
physician who treated the veteran in April 2002 diagnosed the 
veteran with headaches, possibly related to anxiety.  See Dr. 
J.E.E., M.D. treatment record, April 2005.  
  
In October 2003, the veteran underwent a VA examination.  At 
this examination, it was noted that the veteran suffers from 
headaches of the muscle tension variety.  The examiner noted 
that the veteran indicated that his headaches were associated 
with the closed head injury on some occasions, on other 
occasions he indicated that he experienced headaches prior to 
the injury, and at still other times he indicated that his 
headaches began long after the injury.  Upon review of the 
claims folder, examination of the veteran, and consideration 
of his complaints, the examiner found that there is nothing 
about the character of the headaches which in any way 
resembles that associated with head trauma or a brain 
operation.  In conclusion, the examiner diagnosed the veteran 
tension-type headaches.  

In April 2007, the veteran underwent another VA examination.  
At this examination, the examiner noted the veteran's 
complaints of headaches following trauma to the head from a 
blunt instrument.  Upon review of the claims folder, 
examination of the veteran, and consideration of his 
complaints, the examiner opined that it is more likely than 
not that the veteran has headaches due to his brain trauma 
that occurred during service.   

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges that the examiners at both the October 
2003 and the April 2007 VA examinations reviewed the claims 
folder extensively and thoroughly examined the veteran before 
rendering their opinions.  The Board can find no basis for 
finding one opinion more probative than the other.  
Therefore, resolving any reasonable doubt in favor of the 
veteran, and noting that the veteran's report of an in-
service trauma to the head is verified by the evidence of 
record, that the veteran reported complaints of daily 
headaches in December 1965, while still in service, the Board 
concludes that service connection is warranted for the 
veteran's tension headaches as a residual of his in-service 
injury.

In reaching this decision, the Board has considered that the 
veteran reported a history of headaches at enlistment.  
However, a mere self-report of a preservice condition 
recorded at the time of examination does not constitute an 
actual notation of such condition.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (holding that a veteran's self-
report that he had previously suffered from "depression or 
excessive worry" prior to service was insufficient to rebut 
the presumption of soundness as was found in 38 U.S.C.A § 
1111).  Thus, the presumption of soundness at enlistment 
applies, and service connection for headaches is granted as 
being directly related to an in-service injury.

2.  Entitlement to an effective date prior to July 10, 2003 
for the grant of service connection for tinnitus. 

The veteran claims that an earlier effective date, prior to 
July 10, 2003, should be assigned for the grant of service 
connection for tinnitus.  Essentially, he asserts that he 
filed a claim for service connection upon discharge from 
service in 1965.  See notice of disagreement (NOD), March 
2005.  He contends that he underwent a VA examination in 
December 1970, which clearly diagnosed his tinnitus and, 
therefore, his effective date for the grant of service 
connection for tinnitus should be December 1970, at the 
latest.  Id. 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2007).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2007).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2007).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 10, 
2003, is the correct date for the grant of service connection 
for tinnitus.  While the veteran has alleged that he is 
entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.  As noted, the determining factor in 
deciding an effective date claim is the date on which a claim 
was received by VA, and not the date on which it was intended 
to be filed, or thought to be filed.  

The Board acknowledges that the veteran submitted a claim in 
September 1965 for injuries on his left temporal area.  He 
indicated at this time that he had fractures and double 
vision.  He did not indicate at this time that this was 
intended to be a claim for service connection for tinnitus.  
The December 1965 VA examination did not reflect that the 
veteran had tinnitus at that time.  In a March 1966 rating 
decision, the veteran was granted service connection for 
chronic brain syndrome, associated with brain trauma, 
manifested by diplopia, irritability, tension, light-
headedness, and suggested postural vertigo. 

In January 1997, the veteran submitted a claim for service 
connection for tinnitus. He was denied service connection in 
a January 1997 rating decision.  The veteran did not indicate 
that he disagreed with this denial of his claim for service 
connection for tinnitus; thus, that decision is final.  On 
July 10, 2003, the veteran submitted a statement indicating 
that he wanted to file a claim for service connection for 
hearing loss.  Upon clarification in a September 2003 Report 
of Contact, the RO construed this as a claim to reopen a 
previously denied claim for service connection for tinnitus.  
After a February 2004 rating decision denied the veteran's 
application to reopen his previously denied claim for service 
connection for tinnitus, the veteran was granted service 
connection for tinnitus in a December 2004 rating decision 
and assigned a 10 percent rating, effective July 10, 2003. 

As mentioned above, the Board notes that the effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(ii), (r) (2007).  Therefore, as there is no 
evidence of a formal or informal claim to reopen his 
previously denied claim for service connection for tinnitus 
being received prior to July 10, 2003, the Board finds that 
July 10, 2003, is the earliest date permissible under the 
provisions of 38 U.S.C. 5110(a) and 38 C.F.R. § 3.400 for the 
award of service connection for tinnitus.

The Board is sympathetic to the veteran's contention that he 
believes he filed a claim for service connection for tinnitus 
almost immediately upon his discharge from service.  However, 
as the veteran's September 1965 claim did not reflect any 
intent to file a claim for service connection for tinnitus, 
nor did the veteran imply at any point during the processing 
of that claim, or until 1997, that he had intended to claim 
service connection for tinnitus, there is no provision under 
any applicable law or regulation that would allow for an 
earlier effective on that basis.  

The Board has considered his argument that the December 1970 
VA examination report should have been construed as a claim 
for service connection for tinnitus.  It is true that 
complaints of ringing in his ears were noted in this report, 
and that these complaints were related to the veteran's in-
service head injury.  However,  the provisions of 38 C.F.R. § 
3.157 explain the circumstances under which the report of an 
examination, treatment or hospital admission, may constitute 
an informal claim.  Those provisions as well as decisions of 
the Court have made it clear that 38 C.F.R. § 3.157 is only 
applicable for as a claim for an increase for disabilities 
for which service connection has already been established, or 
a claim to reopen a previously denied claim.  See Crawford v. 
Brown, 5 Vet. App. 33 (1993).  As service connection had 
never been previously denied for tinnitus, the report of that 
examination cannot constitute a claim for increase.  In 
addition, the regulation contains the phrase "or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."  In this instance, no claim was received within 
one year of that record.

Furthermore, even if that document was construed as an 
informal claim, and it was presumed that an unadjudicated 
claim remained pending thereafter, the record reflects that a 
claim of service connection for tinnitus was denied in 1997.  
Therefore, any pending claim was subsumed by the final 1997 
rating decision, and the effective date of his award cannot 
be earlier than the date of receipt of the new claim to 
reopen in 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).  For these reasons, the Board concludes 
that the criteria for an earlier effective date have not been 
met.


ORDER

Entitlement to service connection for tension headaches, to 
include as secondary to the service-connected history of a 
head injury, is granted.

Entitlement to an effective date prior to July 10, 2003 for 
the grant of service connection for tinnitus is denied. 


REMAND

The veteran is seeking to reopen a previously denied claim 
for service connection for hearing loss with regards to the 
right ear.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  

The Board notes that a SOC was issued in March 2005, which 
addressed the issue of entitlement to service connection for 
bilateral hearing loss.  This issue was properly appealed in 
March 2005 VA Form 9 Appeal.  In a March 2007 rating 
decision, the veteran was granted service connection for 
hearing loss of the left ear.  The issue of entitlement to 
service connection for hearing loss of the right ear still 
remains on appeal before the Board.  The March 2005 SOC was 
the last adjudication of the veteran's claim for hearing loss 
involving the right ear.  In May 2006, the veteran underwent 
a VA examination for ear disease.  In June 2007, the veteran 
underwent a VA audiological examination.   

According to pertinent regulatory criteria, a supplemental 
statement of the case (SSOC) will be issued and furnished to 
a veteran and his or her representative, following the 
receipt of additional pertinent evidence after a SOC or the 
most recent SSOC has been issued and before the appeal is 
certified and transferred to the Board.  38 C.F.R. § 19.37(a) 
(2007).  The reports of the May 2006 and June 2007 VA 
examinations are clearly relevant to the veteran's 
application to reopen his previously denied claim for service 
connection for hearing loss with regards to the right ear, 
and it is incumbent upon the RO through the AMC to review the 
evidence and issue an appropriate SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's application to 
reopen his previously denied claim for 
service connection for hearing loss with 
regards to the right ear.  In particular, 
review all the evidence that was submitted 
since the March 2005 SOC.  If the benefit 
sought on appeal remains denied, he should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


